NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a CIP of PCT/US2018/026561 filed on 04/06/2018 which has a provisional application no. 62/483,062 filed on 04/07/2017.

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 16/643,535 (now U.S. Patent no. 11,286,456 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
The response and amendments filed on 05/31/2022 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 103 as being obvious over Nussinovitch in view of Pearce as indicated in the last office action. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s amendments (see, in particular, Applicant’s on adjoining pages 6-7 of the remarks). Furthermore, the provisional double patenting rejection has also been withdrawn necessitated by Applicant’s terminal disclaimer as noted above. 
EXAMINER’S AMENDMENT
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephonic interview with Cari Martin on 08/11/2022 at 12:01 p.m. (ET).
	The application has been amended as follows:

IN THE CLAIMS:
Claims 13-15, 19, and 23 have been canceled.

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, the disclosure of Nussinovitch is considered to be the closest prior art to the claimed invention. However, as reiterated from page 7 of Applicant’s remarks, Nussinovitch does not teach the amended limitation’s direct transfer steps nor a fermentation reactor with broth and cultivating the one or more inoculum pellets. Thus, there is no reasonable motivation apply the teachings of Nussinovitch to arrive at the present claims. The present invention advantageously relates to the scaling-up of reliable inocula having stable genetics and CFU count in a liquid fermentation reactor (see pre-grant specification at ¶ [0110]-[0111]). 
Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653